37 A.3d 1137 (2012)
209 N.J. 422
In the Matter of Patrick N. PERONE, an Attorney at Law (Attorney No. XXXXXXXXX).
D-62 September Term 2011
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-289, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that PATRICK N. PERONE of MANAHAWKIN, who was admitted to the bar of this State in 1992, should be censured for violating RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), and good cause appearing;
It is ORDERED that PATRICK N. PRONE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.